The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pierce (7,055,769) in view of either Beaudet et al (US 2013/007575509) or Bach et al (6,131,635) or Mischo (6,743,313) or McArdle et al (5,941,467).
Pierce discloses in Figs. 1-4, a pulverizing device 10 comprising a housing 12, a pulverizing surface (wear plates 58), a pair of rotor assemblies 60 and 61 are maintained within housing assembly 12 and cooperate to force materials fed into the feed inlet 30 to collide with one another and produce a finely ground material which is then dispensed through the material outlet 34 (please note that any air within the pulverizing chamber also will be dispensed through the material outlet with the material, insofar as the applicant has claimed). Each rotor assembly 60 and 61 includes rotors 62 and 63, respectively, which are axially positioned within a respective housing chamber 52 and 54 so as to extend in parallel relation to one another throughout the length of the chambers 52 and 54. Also, Pierce discloses rotor assemblies 60 and 61 which are provided with an easily maintainable and interchangeable system of disc sets 64 and thrust guides 70, wherein the disc sets are mounted at evenly spaced intervals along 
Pierce does not disclose that the cutting discs rotatable at a rate of rotation between 500-9000 rpm.
Either Beaudet et al or Bach et al or Mischo or McArdle et al is cited to show desirability, in the relevant art, to provide pulverizing device with a variable speed motor/drive in order to adjust the pulverizing means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pierce with the variable speed motor/drive as taught by either Beaudet et al or Bach et al or Mischo or McArdle et al in order to control the rotating speed of the pulverizing means as needed to increase the productivity depending on the material being processed and desired end result. 
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
It is noted that the dependent claims have not been separately argued such that their patentability stands or falls with the parent claims. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725